DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 and 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	With respect to claim 10, the prior art of record fails to suggest or disclose wherein the magnetic shielding sheet is a sheet which is flake-treated and divided into a plurality of fine pieces, wherein the plurality of fine pieces includes fine pieces having at least one side formed in a curved shape rather than a straight line, and wherein the number of the fine pieces having at least one side formed in the curved shape is 50% or more of the total number of the plurality of fine pieces.
 	Here, the closest art is Jin (US 20180219400) that discloses a similar magnetic sheet having a metal component and cover member, but does not go into such detail as to include the flake treated magnetic shielding sheet, the curvature of the side and the ratio of the fine pieces to the fine pieces fo the curved side of the sheet
 	With respect to claim 10, the prior art of record fails to suggest or disclose wherein the magnetic shielding sheet is a sheet which is flake-treated and divided into a plurality of fine pieces, wherein the plurality of fine pieces includes fine pieces having at least one side formed in a curved shape rather than a straight line, and wherein the number of the fine pieces having at least one side formed in the curved shape is 50% or more of the total number of the plurality of fine pieces.
	Here, the closest art is Jin (US 20180219400) that discloses a similar magnetic sheet having a metal component and cover member, but does not go into such detail as to include the flake treated 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524.  The examiner can normally be reached on M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on M-Th (8:00am-4:00pm).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842